


110 HR 1957 IH: Bristol Bay Protection

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1957
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Inslee (for
			 himself, Mr. Gilchrest, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To permanently prohibit oil and gas leasing in the North
		  Aleutian Basin Planning Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bristol Bay Protection
			 Act.
		2.Prohibition of oil and gas leasing in
			 certain area of the outer Continental ShelfSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Prohibition of oil and gas leasing in
				certain area of the outer Continental Shelf
					(1)In generalNotwithstanding any other provision of this
				Act or any other law and except as provided in paragraph (2), beginning on the
				date of enactment of this subsection, the conduct of oil and gas preleasing,
				leasing, and related activities is prohibited in areas of the outer Continental
				Shelf located in the North Aleutian Basin Planning Area.
					(2)EffectNothing in this subsection affects any
				rights under leases issued under this Act before the date of enactment of this
				subsection.
					.
		3.Exclusion from comprehensive inventory of
			 outer Continental Shelf oil and natural gas resourcesSection 357(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 15912(a)) is amended by inserting after Continental
			 Shelf the following: (other than the North Aleutian Basin
			 Planning Area referred to in section 8(q)(1) of the Outer Continental Shelf
			 Lands Act).
		
